Citation Nr: 0715389	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  97-10 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
meniscectomy, with bursitis, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable evaluation for a fracture of 
the left big toe.

4.  Entitlement to an increased evaluation for left shoulder 
tendonitis, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for residuals of 
a fracture of the second, third, and fourth fingers of the 
right hand for the period prior to August 16, 2004, and an 
evaluation in excess of 10 percent for the period beginning 
on August 16, 2004.



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active duty service from February 
1968 to February 1971 and from July 1972 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.

The Board remanded this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC in July 2004.  
Subsequently, in a September 2006 rating decision, the RO 
increased the evaluation for the veteran's service-connected 
residuals of a fracture of the second, third, and fourth 
fingers of the right hand from zero to 10 percent but 
effectuated this grant only as of August 16, 2004.  Both the 
prior zero percent evaluation and the current 10 percent 
evaluation are thus at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The claims for increased evaluations for left shoulder 
tendonitis and residuals of a fracture of the second, third, 
and fourth fingers of the right hand are addressed in the 
REMAND section of this decision and are REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  The veteran's service-connected left knee disorder 
encompasses degenerative changes and crepitus; however, 
objective findings reflect full extension and flexion to at 
least 120 degrees without pain, with no current instability.

2.  The veteran's service-connected low back disorder has 
been variably symptomatic over the pendency of this appeal, 
but currently reflects normal range of motion without pain.

3.  The veteran's service-connected left toe disorder has 
been shown to be no more than slightly disabling; moreover, 
the initial fracture involved the distal phalanx, and a 
separate finding of metatarsal phalangeal degenerative 
changes has been determined upon examination to be causally 
unrelated to the initial injury.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left knee meniscectomy, with bursitis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(2006).

2.  The criteria for an evaluation in excess of 10 percent 
for low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243 (2006); 38 C.F.R. § 4.71a, Diagnostic Codes 5292-5295 
(2002).

3.  The criteria for an evaluation in excess of 10 percent 
for a fracture of the left big toe have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him multiple VA 
examinations addressing the service-connected disorders 
discussed in this decision.  Moreover, there is no indication 
from the claims file of additional medical treatment for 
which the RO has not obtained, or made sufficient efforts to 
obtain, the corresponding records.  

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
was met in an August 2004 letter.  By this letter, the 
veteran was notified of the evidence needed to substantiate 
his claims for increased rating, as well as which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  The letter also 
advised the veteran to submit any additional evidence in his 
possession that pertains to the claims.  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a VCAA letter should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  
While the noted VCAA letter was issued subsequent to the 
appealed April 1996 rating decision, that rating decision was 
issued more than four years prior to the enactment of the 
VCAA.  Therefore, the RO did not err by failing to provide 
section 5103(a) notice before that decision.  Further, 
following the VCAA notice in August 2004, the veteran's 
claims were readjudicated in a September 2006 Supplemental 
Statement of the Case.  Accordingly, there remain no 
procedural concerns as to the timing of the notice.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, the RO notified the veteran of VA's procedures for 
assigning disability evaluations and effective dates in a 
March 2006 letter, and readjudicated the claims in September 
2006.  The Board finds that this action satisfies VA's 
requirements in view of Dingess.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  He has been provided ample 
opportunity to participate in the claims process.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


A.  Left knee disorder
 
In a March 1991 rating decision, the Nashville, Tennessee 
VARO granted service connection for a left medial 
meniscectomy with bursitis in view of in-service treatment 
for left knee symptoms.  A 10 percent evaluation was 
assigned, effective from September 1990.

During his February 1996 VA feet examination, the veteran 
reported that his body aches and pains were "more 
noticeable" in the left knee.  The examination revealed full 
range of motion of the knees, with stability and no 
crepitation.  X-rays revealed no definite evidence of any 
abnormal changes, with the possible exception of some 
possible demunition of the height of the medial compartment, 
and the examiner noted "possible early degenerative change" 
in the left knee.  The veteran reported that he was working 
as a diesel mechanic, a job involving hard physical labor, 
but he questioned how long he would be able to continue in 
this type of heavy work activity.

Also, during a VA alimentary appendages examination from the 
same date, the veteran reported a feeling of left knee 
instability on climbing stairs or standing for prolonged 
periods of time, with no recurrent swelling or further 
locking.  The examination revealed full range of motion of 
both knees, with no evidence of instability on passive 
motion, locking, or swelling.  A diagnosis of a history of a 
meniscectomy of the left knee was rendered.

In the report of a July 1997 VA general medical examination, 
the examining doctor noted normal knee flexion and extension.  
A diagnosis of status post left knee medial meniscectomy was 
rendered.   

In an August 1998 report, a private doctor noted that the 
veteran's left knee disorder required avoiding prolonged 
standing and walking "and a 50 pound absolute and 25 
repetitive weight lifting restriction."  A less strenuous 
occupation was recommended.

The veteran underwent a VA examination in April 1999, during 
which he reported working as a diesel mechanic and having 
continued pain in the knees.  The examination of the left 
knee revealed no effusion, tenderness, femoral patellar 
crepitation, or tendency for subluxation at the 
patellofemoral joint.  As to testing anterior drawer sign was 
slightly positive, and Lachman and McMurray's tests were 
negative.  The left knee had full extension and flexion to 
120 degrees without pain.  X-rays confirmed degenerative 
joint disease and significant arthrosis of the left knee.  
The examiner commented that heavy lifting and use of the left 
knee might cause significant pain.  

During his privately conducted March 2000 VA orthopedic 
examination, the veteran reported doing "all of the usual 
activities of a heavy equipment diesel mechanic" and 
training to become a truck driver, but he described 
occasional locking and discomfort in the left knee.  The 
examiner listed extension to 180 degrees and flexion to 130 
degrees, which was described as "unrestricted range of 
motion," although there was slight medial collateral laxity, 
tenderness, and minimal crepitation at the medial joint line 
during manipulation.  X-rays revealed medial compartment 
degenerative arthritis, with lesser degenerative changes on 
the lateral side of the left knee.  A diagnosis of post-
traumatic arthritis of the left knee joint, status post 
medial meniscectomy, was rendered.  

The veteran was afforded a further privately conducted VA 
examination in August 2004, during which he reported that he 
last worked in July 2004.  The examination revealed left knee 
range of motion from zero to 140 degrees, with no tenderness, 
swelling, or crepitation.  The examiner found that the 
veteran's range of motion of the left knee was full "without 
restriction."  There was no popping with movement, and the 
knee was stable.  An impression of a medial meniscectomy of 
the left knee, with early osteoarthritis, was rendered.  

The RO has evaluated the veteran's left knee disorder at the 
10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Under this section, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  A 
30 percent evaluation is in order in cases of severe 
recurrent subluxation or lateral instability.  

Notably, the Court has held that the criteria of 38 C.F.R. 
§§ 4.40 and 4.45, which concern the applicability of a higher 
evaluation in cases of such symptomatology as painful motion 
and functional loss due to pain, do not apply in conjunction 
with Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App. 
7, 11 (1996).  38 C.F.R. §§ 4.40 and 4.45 should be applied 
in conjunction with the remaining knee diagnostic codes, 
however.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1996).  

The evidence of record from the pendency of this appeal 
reflects the veteran's subjective complaints of pain in the 
left knee and includes several notations of pain after 
repetitive use, but objective findings reflect full extension 
and flexion to at least 120 degrees without pain.  This 
evidence also does not indicate current instability; the knee 
was fully stable on examination in August 2004.  Viewed 
together, the current symptoms of variable crepitation, pain 
only after repetitive use, and very minimal limitation of 
motion indicate a level of disability that is not more than 
slight in degree and not warranting an evaluation in excess 
of 10 percent under Diagnostic Code 5257.

In terms of other diagnostic codes, the Board notes that 
there is no evidence of left knee ankylosis (warranting 
consideration under Diagnostic Code 5256); dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint (20 percent under 
Diagnostic Code 5258); flexion limited to 30 degrees (20 
percent under Diagnostic Code 5260); or extension limited to 
15 degrees (20 percent under Diagnostic Code 5261).  A higher 
evaluation is thus not warranted under any of these code 
sections.

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  However, as 
the evidence of record indicates left knee degenerative joint 
disease but not instability, there is no basis for the 
assignment of separate evaluations for instability and 
arthritis.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (August 14, 1998).  Moreover, there is no 
basis for separate evaluations for flexion and extension, as 
the veteran does not have sufficient limitation of flexion 
(60 degrees) for a zero percent evaluation under Diagnostic 
Code 5260, or sufficient limitation of extension (5 degrees) 
for a zero percent evaluation under Diagnostic Code 5261.  
See VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Finally, the evidence fails to show that his service-
connected left knee disorder has markedly interfered with his 
employment beyond that interference contemplated by the 
assigned evaluation, and there is also no indication that 
this disorder has necessitated frequent periods of, or indeed 
any, hospitalization during the pendency of this appeal.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  While there is some 
indication that the veteran should avoid prolonged standing 
and heavy lifting, there is no current evidence revealing 
that his condition markedly interferes with employment.  
There is nothing in the record to distinguish his case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disability.  Thus, in 
the absence of such exceptional factors, the Board is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In summary, there is no basis for an evaluation in excess of 
10 percent for the veteran's service-connected left knee 
meniscectomy, with bursitis, and his claim for that benefit 
must be denied.



B.  Low back disorder

In a March 1991 rating decision, the Nashville VARO granted 
service connection for low back strain on the basis of 
treatment for recurrences of this disorder during service.  A 
zero percent evaluation was assigned, effective from 
September 1990.

The veteran's February 1996 VA feet examination revealed 
"satisfactory" range of motion of the back, with flexion to 
90 degrees, 35 degrees of lateral flexion, 30 degrees of 
rotation to the right and left, and 50 degrees of extension.  

Also, during a VA alimentary appendages examination from the 
same date, the veteran reported occasional "flares" of low 
back pain with occasional slight radiation around the lateral 
aspect of the left thigh.  The examination revealed an area 
of discomfort in the midline of the lumbar region.  Forward 
flexion was accomplished to touching the toes, and "lateral 
bending extension" was equal and regular bilaterally.  A 
neurological examination was unremarkable.  The examiner 
rendered a diagnosis of chronic low back strain.

A privately conducted VA neurological examination from July 
1997 revealed numbness of the left thigh.  This was noted to 
be due to left neuralgia paresthetica "which his most 
probably associated with overweight and obesity."  The 
veteran's reflexes were also noted to possibly be a sign of 
early diabetes.

The report of the veteran's July 1997 VA general medical 
examination indicates complaints of constant back pain.  The 
examination revealed normal forward flexion of the lumbar 
spine, with excellent lumbar flexibility and "nearly being 
able to touch his toes while standing."  The examiner 
rendered a diagnosis of mechanical back pain without nerve 
root compression abnormality.  

Subsequently, in a July 1998 rating decision, the Oakland 
VARO increased the veteran's evaluation to 10 percent, 
effective from December 1995 (the date of claim), on the 
basis of his recent VA examination findings.  The 10 percent 
evaluation has since remained in effect.

During his April 1999 VA examination, the veteran reported a 
steady back ache at work, aggravated by stooping and bending 
and with some occasional radiation into the left lateral 
thigh.  The veteran was able to sit down and tie and untie 
his shoes, and stoop over without any apparent pain or 
stiffness in the back.  He was able to bend forward until the 
fingers are at the level of the toes.  The examiner stated 
that with a goniometer, lumbosacral flexion was to 25 
degrees, extension to 20 degrees, and bilateral "leaning" 
to 15 degrees.  Straight leg raising was normal.  A 
neurological examination was unremarkable.  X-rays revealed a 
facet arthrosis "at the lumbosacral joint of moderate to 
mild nature."  The examiner found that heavy lifting and use 
would be expected to cause significant back pain.  

A separate report reflects that VA x-rays of the lumbar spine 
from April 1999 were unremarkable, with no significant change 
noted since x-rays from August 1991.

The veteran underwent a privately conducted VA examination in 
March 2000, during which he reported constant discomfort in 
the area between appropriately L2 and L5.  The examination 
revealed "relatively normal" range of motion of the back, 
with flexion to one inch from the toes, extension to 10 
degrees, and bilateral bending to 15 degrees.  No muscle 
spasm was noted, and neurological testing was unremarkable.  
X-rays revealed five anatomical lumbar vertebra in normal 
alignment, with no congenital anomalies; these findings were 
described as essentially normal, although a prior report was 
noted to indicate some evidence of degenerative arthritis in 
the facet joints at the lumbosacral level.  The examiner 
rendered a diagnosis of bilateral degenerative arthritis of 
the lumbosacral joints, while pointing out that such 
arthritis was indicated on the previous examination but "not 
demonstrated on today's films."  An overall 10 percent 
decrease in lumbar flexibility was also noted, and, in terms 
of DeLuca, the examiner indicated that fatigability based on 
lumbosacral facet joint disease "may be on the order of 25% 
loss of function compared to a normal uninvolved back."

The veteran's August 2004 privately conducted VA orthopedic 
examination revealed lumbar spine range of motion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral lateral rotation to 30 degrees.  Slight tenderness 
was noted to percussion over the lumbar spine.  No sciatic 
notch tenderness or sacroiliac joint tenderness was 
demonstrated on either side.  The examiner noted full range 
of motion of the lumbar spine in all directions without pain.  
Neurological testing of the lower extremities was entirely 
within normal limits.  An impression of low back pain due to 
degenerative lumbar disc disease without restriction was 
rendered.

During the pendency of this appeal, the criteria for 
evaluating spine disorders have been substantially revised.  
Except for the code sections involving intervertebral disc 
syndrome, these revisions were effectuated as of September 
26, 2003.  68 Fed. Reg. 51454-51458 (August 27, 2003). 

Under the prior criteria of 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003), a 10 percent evaluation was assigned for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was warranted for moderate limitation of 
motion, while a 40 percent evaluation contemplated severe 
limitation of motion.

Also, under the prior criteria of Diagnostic Code 5295, 
addressing lumbosacral strain, a 10 percent evaluation 
contemplated characteristic pain on motion.  A 20 percent 
evaluation was warranted for muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in the 
standing position.  A 40 percent evaluation was in order for 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Under the recent code revisions (Diagnostic Codes 5235-5242), 
a 10 percent evaluation is in order for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in an abnormal gait or abnormal 
spinal contour; or a vertebral body fracture with loss of 50 
percent or more of the height.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is in order for forward 
flexion of the thoracolumbar spine of 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine, while a 100 percent 
evaluation contemplates unfavorable ankylosis of the entire 
spine.

Also, under these revisions, the "combined range of motion" 
refers to the sum of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.

In the present case, the Board observes that the veteran's 
low back findings have been quite variable during the 
pendency of this appeal.  The veteran's 1996 VA examination 
noted essentially normal range of motion.  A 1999 VA 
examination revealed low back flexion to only 25 degrees, 
extension to 20 degrees, and bilateral "leaning" to 15 
degrees, and the examiner found that heavy lifting and use 
would be expected to cause significant back pain.  However, 
he was able to bend over to tie shoes and stoop without pain, 
and could bend forward in line with the toes.  The 2000 
examination revealed some limitation of extension and 
bilateral side bending, but almost normal forward flexion.  
However, his most recent VA examination, from 2004, revealed 
full range of motion and no pain upon motion.  Straight leg 
raising was to 90 degrees bilaterally.  The examiner noted 
that low back pain caused no restriction.

The most recent VA examination reveals essentially no 
disability with respect to the low back.  The outpatient 
treatment reports indicate some complaints of low back pain.  
The record also suggests at least one exacerbation of painful 
motion on the 1999 VA examination, although the findings on 
that examination were somewhat inconsistent with each other.  
Additionally, some findings of pain, fatigability, and mild 
limitation of motion were noted on VA examinations over the 
years.  However, the findings and subjective complaints are 
represented in the 10 percent evaluation presently assigned, 
especially in light of the normal findings on the 2004 VA 
examination.  See Francisco, supra.  In this regard, the 
current normal, painless range of motion, when coupled with 
his previous complaints of pain, fatigability, and the noted 
flare-up, are consistent with an overall finding consistent 
with slight limitation of motion or mild lumbosacral strain.  
The current evidence does not reveal moderate limitation of 
motion, or muscle spasms or loss of lateral spine motion in 
standing position for a 20 percent evaluation under 
Diagnostic Codes 5292 or 5295 (as in effect prior to 
September 26, 2003).  Moreover, this disorder does not 
encompass a vertebral fracture and does not warrant 
consideration as such under Diagnostic Code 5285 (as in 
effect prior to September 26, 2003).  Further, the current 
examination findings do not support a 20 percent evaluation 
under the revised rating criteria, as his forward flexion 
exceeds 60 degrees, the combined range of motion exceeds 120 
degrees, and there were no findings consistent with the other 
criteria mentioned.  See Diagnostic Code 5237.

In reviewing the aforementioned evidence, the Board further 
notes that it is not entirely clear whether the veteran has 
intervertebral disc syndrome of the lumbosacral spine.  While 
an impression covering degenerative disc disease was noted in 
the August 2004 examination report, the claims file is devoid 
of radiological testing reports confirming such disease.

Even assuming, without conceding, the propriety of such a 
diagnosis, there exists no basis for an increased evaluation 
under the now-deleted and current codes concerning 
intervertebral disc syndrome.  Specifically, in terms of the 
criteria of Diagnostic Code 5293 that were effective through 
September 22, 2002, there exist no findings of moderate 
intervertebral disc syndrome, with recurring attacks.  In 
terms of the provisions of Diagnostic Code 5243, effective 
from September 23, 2002, there is no evidence of 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  Rather, as indicated in the August 2004 examination 
report, there was no corresponding restriction of the low 
back.  There is also no evidence of associated objective 
neurological abnormalities (e.g., radiculopathy of the lower 
extremities, or bowel/bladder impairment) warranting separate 
evaluations.  

The Board again notes the evidence fails to show that his 
service-connected low back disorder has markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation.  Additionally, there 
is also no indication that this disorder has necessitated any 
instances of hospitalization during the pendency of this 
appeal; thus, the Board is not required to remand this matter 
for the procedural actions concerning extra-schedular 
evaluations outlined in 38 C.F.R. § 3.321(b)(1).

Overall, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
evaluation for his service-connected low back strain.  

C.  Left big toe disorder

In a March 2001 rating decision, the Nashville VARO granted 
service connection for a left big toe fracture on the basis 
of in-service x-rays from November 1969 confirming a fracture 
of the left big toe at the lateral aspect base of the distal 
phalanx.  A zero percent evaluation was assigned, effective 
from September 1990.

During a February 1996 VA feet examination, the veteran was 
noted to have "good strong dorsiflexion of the toes."  
Similarly, an alimentary appendages examination report from 
the same date indicates no current left big toe complaints, 
although the examination revealed slight bony thickening 
about the distal phalanx of the left great toe.  The examiner 
rendered a diagnosis of a history of a fracture of the left 
great toe, healed.

The veteran reported a left-sided limp during his July 1997 
VA general medical examination, and the examination report 
includes a diagnosis of status post left foot injury without 
radiographic evidence of bony abnormality.

During his April 1999 VA examination, the veteran reported 
aching pains in the left big toe "with cold."  Upon 
examination, there was slight limitation of flexion of the 
left great toe, with 40 degrees of flexion and extension to 
the fully extended position of the interphalangeal joint.  
The "metacarpophalangeal" joint of the great toe showed 
extension to 20 degrees and flexion to 40 degrees, without 
pain.  The examiner concluded that the veteran had "no 
clinical evidence of residuals of [a] foot injury."  No 
DeLuca concerns were expressed in terms of the left big toe.  

The veteran's March 2000 privately conducted VA examination 
report indicates complaints of some stiffness and soreness of 
the left big toe in cold weather.  Upon examination, range of 
motion of the toes was normal except for the great toes 
bilaterally.  The metatarsal phalangeal joints of the great 
toes were actually normal in terms of range of motion, but 
the interphalangeal joint motion was significantly limited in 
terms of flexion, with some discomfort greater on the right 
than on the left when stressed.  Specific findings on the 
left included metatarsal phalangeal extension to 70 degrees 
and flexion to 30 degrees, and interphalangeal extension to 
180 degrees and flexion to 15 degrees.  Left big toe x-rays 
showed deformity in expansion of the basal portion of the 
distal phalanx, with evidence of a previous fracture in this 
area and a possible small nonunion fragment on the plantar 
aspect.  There were also mild degenerative changes in the 
metatarsal phalangeal joint of the great toe.  The examiner 
diagnosed posttraumatic arthritis of the left great toe 
interphalangeal joint.  However, the examiner, who reviewed 
the claims file, found the mild degenerative arthritis of the 
metatarsal phalangeal joint to be "unrelated to the 
service[-]connected injury to the toe, which involved only 
the distal phalanx."  Again, no DeLuca factors were 
indicated in terms of the left big toe.  

VA left foot x-rays from September 2000 were noted to be 
normal radiographically.

The veteran's privately conducted August 2004 VA orthopedic 
examination report indicates that he did well with the left 
big toe unless he had to walk all day long or during cold 
weather.  The examination findings revealed the toes to be 
normal, except for spurring involving the dorsum of the 
metatarsal phalangeal joint of the large toe, with slight 
tenderness to palpation.  There was full range of motion of 
the joint, and no pain with motion and no restriction of 
dorsiflexion or plantar flexion.  The examiner rendered a 
diagnosis of a healed fracture of the left great toe, with 
underlying degenerative arthritis involving the metatarsal 
tarsal joints of the large toe without restriction.  

In the present case, the RO has evaluated the veteran's left 
big toe disorder at the zero percent rate under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  Under this section, a minimum 
10 percent evaluation is assigned for moderate foot injuries.  
A 20 percent evaluation contemplates moderately severe 
injuries, while a 30 percent evaluation is assigned in severe 
cases.

In the present case, the Board observes that the veteran's 
service-connected injury involved a fracture at the lateral 
aspect base of the distal phalanx of the left great toe, and 
there is no evidence whatsoever that this disorder has 
resulted in more than slight disability.  The veteran's 
reported pain symptoms have been minimal, with complaints of 
pain only after substantial walking or cold weather, and 
there is no evidence upon examination of such symptoms as 
painful motion, functional loss due to pain, or excess 
fatigability.  38 C.F.R. §§ 4.40, 4.45.

The Board is aware that the veteran has been shown to have 
degenerative changes of the metatarsal phalangeal joint.  
This finding raises the question of whether a minimum 
compensable (10 percent) evaluation is warranted in view of 
38 C.F.R. § 4.59.  Under this section, recognition is 
warranted for actually painful, unstable, or malaligned 
joints, due to healed injury, to be entitled to at least the 
minimum compensable rating for the joint.  Specifically, with 
any form of arthritis, painful motion is an important factor 
of disability.  Id.  However, the current VA examination 
revealed full motion without pain.  Thus, section 4.59 does 
not support a compensable evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The Board has considered all other potentially applicable 
diagnostic codes, but finds that none provide for a 
compensable evaluation for his service-connected condition.  
In this regard, there is no amputation, severe hallux valgus, 
severe hallux rigidus, or moderate malunion of the tarsal or 
metatarsal bones to warrant a 10 percent evaluation for his 
fractured toe residuals.  Diagnostic Codes 5171, 5280, 5281, 
5283.

Moreover, the evidence fails to show that his service-
connected left big toe disorder has markedly interfered with 
his employment status beyond that interference contemplated 
by the assigned evaluation, and as there is also no 
indication that this disorder has necessitated 
hospitalization during the pendency of this appeal, the Board 
is not required to remand this matter for the procedural 
actions concerning extra-schedular evaluations outlined in 38 
C.F.R. § 3.321(b)(1).

Overall, there is no basis for a compensable evaluation for 
the veteran's service-connected fracture of the left big toe, 
and his claim for that benefit must be denied.


ORDER

Entitlement to an increased evaluation for a left knee 
meniscectomy, with bursitis, currently evaluated as 10 
percent disabling, is denied.

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to a compensable evaluation for a fracture of the 
left big toe is denied.


REMAND

In the report of the veteran's privately conducted August 
2004 VA orthopedic examination, the examiner provided a 
discussion of the symptoms and severity of the veteran's left 
shoulder and right hand disorders.  The examiner further 
stated that the veteran "should have x-rays done of the left 
shoulder and right hand," while suggesting that such x-ray 
findings would be the same as previously shown.  

Despite this recommendation from the examiner, there is no 
indication from the claims file that further efforts were 
made by the RO or the AMC to obtain the recommended x-ray 
studies of the left shoulder and right hand.  In this regard, 
the Board observes that the Court has held that VA's duty to 
assist includes taking reasonable steps to obtain information 
requested by a medical examiner, including x-rays.  See Daves 
v. Nicholson, 21 Vet. App. 46, 51-52 (2007); Green v. 
Derwinski, 1 Vet. App. 121, 123-124 (1991); 38 C.F.R. 
§ 3.159(c)(4).  Further evidentiary development in the form 
of a new VA examination is thus necessary.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left 
shoulder and right hand since September 
2005.  After securing the necessary 
release, the RO should obtain these 
records.  All relevant VA treatment 
records dating since September 2005 
should also be obtained.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the current nature and severity of the 
veteran's left shoulder disability and 
residuals of fracture of the second, 
third, and fourth fingers of the right 
hand.  The claims file must be made 
available to and reviewed by the VA 
examiner.  All necessary tests and 
studies should be accomplished.  
Specifically, current x-ray studies of 
the left shoulder and right hand should 
be accomplished and the results reviewed 
by the examiner.  

The examiner should document any 
limitation of motion, including any 
limitation of motion due to pain of the 
left shoulder and right hand joints.  The 
examiner should also describe any 
functional loss pertaining to left 
shoulder and right hand, due to pain or 
weakness, and to document all objective 
evidence of those symptoms, including 
muscle atrophy.  The examiner should also 
document, to the extent possible, the 
frequency and duration of exacerbations 
of symptoms.  

3.  Then, the veteran's claims for 
increased evaluations for left shoulder 
tendonitis and residuals of a fracture of 
the second, third, and fourth fingers of 
the right hand should be readjudicated.  
If the determination of either claim 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


